Exhibit 10.21

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for the Chief Executive Officer, Chief Financial Officer
and the other executive officers named in our most recently filed proxy
statement who are currently employed by the Corporation (together, the “named
executive officers”) is set forth in the table below.

The Corporation’s annual incentive plan, last amended in February 2009, is
incorporated by reference as Exhibit 10.4 to the Corporation’s Annual Report on
Form 10-K to which this document is an exhibit (the “Report”). The 2010 target
award percentages for awards under the annual incentive plan for the named
executive officers are set forth in the table below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are included as exhibits to the Report.
Mr. Hudson also receives a monthly housing and travel allowance of $5,000, in
recognition of his retaining his primary residence in Miami.

Named Executive Officer Salary and Target Award Percentage Information for 2010

 

Name

  

Title

   Salary    Target
Award %   Sherrill W. Hudson    Chairman and CEO    $ 851,189    80 %  John B.
Ramil    President and Chief Operating Officer    $ 600,000    75 %  Gordon L.
Gillette    President of Tampa Electric Company    $ 465,000    65 %  Sandra W.
Callahan    Vice President-Finance and Accounting and Chief Financial Officer   
$ 350,000    55 % 